286 F.2d 174
Clarence R. CUMMINS, Appellant,v.ATLANTIC COAST INDEPENDENT DISTRIBUTORS ASSOCIATION, INC., et al.
No. 13300.
United States Court of Appeals Third Circuit.
Submitted Jan. 26, 1961.Decided Jan. 31, 1961.

Clarence R. Cummins, pro se.
No appearance and no brief for appellees.
Before BIGGS, Chief Judge, and McLAUGHLIN and KALODNER, Circuit judges.
PER CURIAM.


1
The appellant refers to three 'Orders' of the court below and seems to indicate that he has appealed from all three.  The first 'Order' is that of May 5, 1960, which is a statement by the court below to the effect that because the plaintiff has paid the necessary fees for filing his complaint that the court will regard the plaintiff's motion to proceed in forma pauperis as having been withdrawn.


2
The plaintiff next appeals from an order dated May 13, 1960, which denied plaintiff's motion dated May 6, 1960, filed May 9, 1960, which is in the nature of a renewal of his motion to proceed in forma pauperis.


3
Thereafter, the plaintiff filed a motion to alter or amend the court's order of May 13, 1960 and this order was denied on May 19, 1960.  Notice of appeal was filed on May 23, 1960.


4
We can perceive no error committed by the court below.  Accordingly, the orders appealed from will be affirmed.